765 N.W.2d 331 (2009)
Jessica Marie STANLEY, a minor, by her conservator, Pamela Ann STANLEY, Plaintiff-Appellee,
v.
B. Stephen STANLEY, Defendant/Cross-Plaintiff/Appellee, and
Jon B. Gandelot and Gandelot and Associates, jointly and severally, Defendants/Cross-Defendants/Appellants.
Docket No. 138214. COA No. 286877.
Supreme Court of Michigan.
May 27, 2009.

Order
On order of the Court, the application for leave to appeal the December 29, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.